     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 1 of 11 Page ID
                                       #:669


1    SAMANTHA CHOE (SBN: 252002)
     schoe@cov.com
2    ADDISON THOMPSON* (SBN: 330251)
     athompson@cov.com
3    SYLVIA HUANG (SBN: 313358)
     syhuang@cov.com
4    ANNIE SHI (SBN: 327381)
     Covington & Burling LLP
5    415 Mission St., Ste. 5400
     San Francisco, CA 94105
6    Telephone: (415) 591-6000
7    JENNIFER STARK (SBN: 267062)
     Jennifer.Stark@disabilityrightsca.org
8    AARON FISCHER (SBN: 24739
     Aaron.Fischer@disabilityrightsca.org
9    ANNE HADREAS (SBN: 253377)
     Anne.Hadreas@disabilityrightsca.org
10   SARAH GREGORY (SBN: 303973)
     Sarah.Gregory@disabilityrightsca.org
11   KIM PEDERSON (SBN: 234785)
     Kim.Pederson@disabilityrightsca.org
12   Disability Rights California
     1330 Broadway, Suite 500
13   Oakland, CA 94612
     Telephone: (510) 267-1200
14   Facsimile: (510) 267-1201
15   Attorneys for Plaintiffs
16   * C.D. California admission application forthcoming
17
                                UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
                                      EASTERN DIVISION
20
     RICHARD HART et al., individually and on        Case No. 5:20-cv-1559-JGB-SHK
21
     behalf of all others similarly situated,
22                                                   DECLARATION OF ANNE
                  Plaintiffs,                        HADREAS
23
     v.                                              Date: TBD
24                                                   Time: TBD
     STEPHANIE CLENDENIN, Director of                Judge: Hon. Jesus G. Bernal
25                                                   Courtroom: 7D
     California Department of State Hospitals, in
26   her official capacity et al.,                   Compl. filed: 08/05/2020
27
                  Defendants.
28


                                    DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 2 of 11 Page ID
                                       #:670



1    I, Anne Hadreas, hereby declare:
2          1.     I am an attorney admitted to practice before the courts of the State of
3    California and before this Court. I am an Associate Managing Attorney at Disability
4    Rights California and co-lead counsel for Plaintiffs in this litigation. If called as a
5    witness, I could and would competently testify to the facts stated herein, all of which are
6    within my personal knowledge and experience.
7                 The Department of State Hospitals and Patton State Hospital
8          2.     Through my job at Disability Rights California, I regularly represent
9    individuals with serious mental illness, including individuals being held at California’s
10   State Hospitals. As the protection and advocacy system for the state of California,
11   created by federal and state law, Disability Rights California has the authority and duty to
12   protect the rights and interests of people with disabilities, including psychiatric
13   disabilities. This work includes investigating incidents of suspected abuse and neglect,
14   pursuit of administrative, legal, and other appropriate remedies to protect the rights of
15   people with disabilities, and providing information, referral and training concerning
16   programs and services addressing the needs of people with disabilities. 42 U.S.C. §
17   10801 et seq; Cal. Welf. & Inst. Code § 4900 et seq.
18         3.     I have visited all California Department of State Hospitals (“DSH”)
19   facilities, including Patton State Hospital (“DSH-Patton”), to interview clients, monitor
20   conditions, and investigate allegations of abuse, neglect, and violations of patients’ rights.
21   I have also conducted legal clinics in two of the State Hospitals and interviewed and/or
22   corresponded with hundreds of individuals held at the State Hospitals.
23         4.     Based on my interviews and correspondence with DSH-Patton residents in
24   addition to my own experience visiting DSH-Patton, I know that DSH-Patton is a dense,
25   congregate living environment where patients live in close proximity to each other. Units
26   typically have dozens of patients who share common areas, including bathrooms, dining
27   halls, and day rooms.
28
                                                   2
                                    DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 3 of 11 Page ID
                                       #:671



1          5.      In the course of my work on this case, I regularly refer to the DSH website
2    for information. Attached as Exhibit A are true and correct copies of webpages
3    maintained by DSH, showing that Defendant Stephanie Clendenin is Director of DSH
4    and oversees the management of California’s State Hospital system. This includes the
5    provision of mental health services to patients at California’s five state psychiatric
6    hospitals: DSH-Patton, DSH-Atascadero, DSH-Coalinga, DSH-Metropolitan (in Los
7    Angeles County), and DSH-Napa. The webpages also show that Defendant Janine
8    Wallace (collectively with Defendant Clendenin, “Defendants”) oversees the
9    management of DSH-Patton as its Executive Director. The webpages are available at
10   https://www.dsh.ca.gov/About_Us/Directors_Message.html and
11   https://www.dsh.ca.gov/Patton/Contact_Information.html.
12         6.      Attached as Exhibit B are true and correct copies of webpages maintained
13   by DSH that describe the facilities at DSH-Patton. These webpages show that DSH-
14   Patton currently operates approximately 1,527 beds and employees approximately 2,380
15   people. DSH-Patton has three security compounds where the individuals served are
16   assigned to units within five large buildings. Within the units, patients are assigned to a
17   small room, which is similar to a college dorm. There are generally around 3-5 patients
18   per room. All units have a large living room, with chairs and tables and a television. The
19   webpages are available at https://www.dsh.ca.gov/Patton/index.html and
20   https://www.dsh.ca.gov/Patton/Facilities.html.
21                       The Active COVID-19 Outbreak at DSH-Patton
22         7.      Until late May 2020 when the virus reached DSH, Defendants did not
23   provide public information regarding the number of patients and staff at its facilities who
24   tested positive for COVID-19. From then on, I have tracked the information published
25   by DSH regarding the COVID-19 outbreak within and across facilities, including at
26   DSH-Patton.
27         8.      Attached as Exhibit C are true and correct copies of webpages maintained
28
                                                   3
                                    DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 4 of 11 Page ID
                                       #:672



1    by DSH tracking COVID-19 infections at DSH-Patton since October 23, 2020. The
2    webpages show that, as of December 11, 2020, DSH-Patton has had 314 patients test
3    positive for COVID-19 since May 16, 2020, and 329 staff and onsite personnel test
4    positive for COVID-19 since March 20, 2020. There have been 89 new patient cases at
5    DSH-Patton since December 4, 2020, and 113 since November 27, 2020. DSH’s
6    COVID-19 Tracking website is available at https://www.dsh.ca.gov/COVID-
7    19/Patient_and_Staff_COVID-19_Tracking.html.
8          9.     DSH’s COVID-19 Tracking website also states that patients have died after
9    testing positive for COVID-19 at DSH-Patton. In the course of my work, I have been
10   notified that at least 10 DSH-Patton patients who tested positive for COVID-19 have
11   died, including at least three patients in the last week. Additionally, the website notes
12   that there have been 11 patients positive for COVID-19 while at acute hospitalization.
13         10.    On December 7, 2020, DSH counsel informed me that Plaintiffs Longstreet
14   and Waldrop had tested positive for COVID-19. Subsequently, I learned that Plaintiff
15   Hernandez had tested positive as well.
16         11.    Attached as Exhibit D is a true and correct copy of the DSH webpage
17   describing Defendants’ response to COVID-19. Since the onset of the COVID-19
18   pandemic, Defendants have implemented certain COVID-19 policies and procedures that
19   apply to all patients and staff within DSH-Patton. These policies and procedures relate to
20   infection control for all patients and staff within the facility, including testing for
21   COVID-19, quarantining patient units, modifications to patient programming, and the use
22   of Personal Protective Equipment for staff. The webpage is available at
23   https://www.dsh.ca.gov/COVID-19/Protocols_and_Workflow.html.
24         12.    I have reviewed the policies and procedures on DSH’s website. These
25   policies fail to include a number of critically important measures necessary to adequately
26   protect patients at high-risk for severe illness or death from COVID-19, such as
27   maintaining a list of high-risk patients, expediting discharge planning for high-risk
28
                                                    4
                                     DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 5 of 11 Page ID
                                       #:673



1    patients, transferring high-risk patients to non-congregate or less congregate settings, or
2    reducing the overall patient population to allow for greater social distancing.
3         Recommendations from the Substance Abuse and Mental Health Services
         Administration and the American Medical Association Relating to COVID-19
4
5          13.    In the course of my work, I have consulted guidance from the federal
6    Substance Abuse and Mental Health Services Administration (“SAMHSA”) relating to
7    COVID-19. On May 7, 2020, SAMHSA provided revised guidance on the treatment of
8    patients with mental health disorders during the pandemic, recommending that
9    “outpatient treatment options, when clinically appropriate, be used to the greatest extent
10   possible.” SAMHSA recommended that inpatient psychiatric treatment, like that at
11   DSH-Patton, be reserved for individuals “with mental disorders that are life threatening.”
12   A true and correct copy of that guidance, entitled Considerations for the Care and
13   Treatment of Mental and Substance Use Disorders in the COVID-19 Epidemic is attached
14   as Exhibit E and is available at
15   https://www.samhsa.gov/sites/default/files/considerations-care-treatment-mental-
16   substance-use-disorders-covid19.pdf.
17         14.    Attached as Exhibit F is a true and correct copy of guidance issued by
18   SAMHSA titled Covid19: Interim Considerations for State Psychiatric Hospitals (dated
19   May 8, 2020). In this guidance, SAMHSA notes that many patients in state psychiatric
20   hospitals have health comorbidities that increase their risk of severe illness from COVID-
21   19, including COPD, lung disease, diabetes, hypertension, and heart disease. This
22   guidance is available at https://www.samhsa.gov/sites/default/files/covid19-interim-
23   considerations-for-state-psychiatric-hospitals.pdf.
24         15.    Attached as Exhibit G is a true and correct copy of a press release issued by
25   the American Medical Association (“AMA”) titled AMA policy calls for more COVID-19
26   prevention for congregate settings (dated Nov, 17, 2020). The AMA has called for the
27   release of people living in correctional facilities who have serious medical conditions
28
                                                   5
                                    DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 6 of 11 Page ID
                                       #:674



1    and/or advanced age, in order to protect them from the heightened risk of COVID-19
2    infection. This press release is available at https://www.ama-assn.org/press-center/press-
3    releases/ama-policy-calls-more-covid-19-prevention-congregate-settings.
4       There are Large Number of Individuals who are High Risk for Severe Illness or
                          Death from COVID-19 at DSH-Patton.
5
           16.   In the course of my work, I regularly consult the Centers for Disease Control
6
     and Prevention’s (“CDC”) website listing the conditions that put people at high-risk for
7
     complications from COVID-19, which is updated regularly. Attached as Exhibit H is a
8
     true and correct copy of pages from this website as of December 7, 2020, which are also
9
     available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
10
     adults.html, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
11
     with-medical-conditions.html, and https://www.cdc.gov/coronavirus/2019-
12
     ncov/community/health-equity/race-ethnicity.html.
13
           17.   The CDC’s website states that adults of any age with the following
14
     conditions are at increased risk of severe illness from the virus that causes COVID-19:
15
     cancer; chronic kidney disease; chronic obstructive pulmonary disease (“COPD”); heart
16
     conditions, such as heart failure and coronary artery disease; weakened immune system;
17
     obesity (defined as having a Body Mass Index (“BMI”) of 30 or higher); and Type 2
18
     diabetes.
19
           18.   This website also indicates that adults might be at an increased risk for
20
     severe illness from the virus that causes COVID-19 if they have: moderate-to-severe
21
     asthma; cerebrovascular disease; cystic fibrosis; hypertension or high blood pressure;
22
     immunocompromised state; neurologic condition; liver disease; overweight; pregnancy;
23
     pulmonary fibrosis; thalassemia; type 1 diabetes.
24
           19.   In addition, the CDC’s website states that people from racial and ethnic
25
     minority groups, including Black and Latinx/Hispanic populations, are at increased risk
26
     of getting sick and dying from COVID-19.
27
28
                                                 6
                                   DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 7 of 11 Page ID
                                       #:675



1          20.    The CDC’s website also indicates that the risk for severe illness from
2    COVID-19 increases with age, with older adults at highest risk. The website indicates a
3    steep increase in risk starting at age 50, for whom the risk of death is 30 to 630 times
4    higher than younger adults (ages 18-29).
5          21.    Attached as Exhibit I is a true and correct copy of DSH’s 2018 Annual
6    Report, showing that, at that time, 12% of DSH patients were over the age of 60. The
7    Annual Report also states that twenty 26% of DSH patients are Black and that 24% are
8    Hispanic. The Annual Report is available at
9    https://www.dsh.ca.gov/Publications/Reports_and_Data/docs/2018_Annual_Report.pdf.
10         22.    In the course of my work of behalf of people with mental illness, including
11   those at DSH-Patton, I have also consulted various academic studies showing that people
12   with mental illness are more likely than the general population to live with serious
13   medical conditions and chronic disease.
14         23.    Attached as Exhibit J is a true and correct copy of an article titled Physical
15   Illness in Patients with Severe Mental Disorders: Prevalence, Impact of Medications and
16   Disparities in Health Care that was published in WORLD PSYCHIATRY in 2011, discussing
17   the prevalence of chronic disease in people with mental illness. The study is available at
18   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3048500/. This article discusses how the
19   lifespan of people with severe mental illness (SMI) is shorter compared to the general
20   population, primarily due to physical illness. Among the physical illnesses that are more
21   prevalent among people with severe mental illness as compared to the general population
22   are nutritional and metabolic diseases, cardiovascular diseases, viral diseases, respiratory
23   tract diseases, musculoskeletal diseases, and possibly obesity-related cancers.
24         24.    Attached as Exhibit K is a true and correct copy an article titled Obesity and
25   Serious Mental Ill Health: A Critical Review of the Literature published in HEALTHCARE
26   in 2014, discussing the prevalence of obesity-related medical conditions, such as type 2
27   diabetes and cardiovascular disease, in people with mental illness. This article discusses
28
                                                  7
                                    DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 8 of 11 Page ID
                                       #:676



1    research showing that approximately 52% of people with serious mental illness are obese,
2    and references a recent North American study finding that nearly 80% of people with
3    diagnoses of schizophrenia, bipolar disorder or depression are overweight or obese. The
4    publication is available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4934464/.
5          25.    Attached as Exhibit L is a true and correct copy of an article titled Diabetes
6    and Prediabetes Prevalence by Race and Ethnicity Among People with Severe Mental
7    Illness, published in DIABETES CARE in 2018, showing that people with mental illness are
8    at higher risk for obesity and type 2 diabetes. The article is available at
9    https://care.diabetesjournals.org/content/early/2018/05/14/dc18-0425.
10         26.    Attached as Exhibit M is a true and correct copy an article titled
11   Prevalence, Incidence and Mortality from Cardiovascular Disease in Patients with
12   Pooled and Specific Severe Mental Illness: A Large-Scale Metanalysis of 3,211,768
13   patients and 113,383,368 Controls published in WORLD PSYCHIATRY in 2017, showing
14   that people with serious mental illness are at higher risk for coronary heart disease,
15   vascular disease and congestive heart failure, and that approximately 10% of people with
16   serious mental illness have at least one form of cardio-vascular disease. The study is
17   available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5428179/.
18         27.    Attached as Exhibit N is a true and correct copy of a study titled Findings of
19   a U.S. National Cardiometabolic Screening Program Among 10,084 Psychiatric
20   Outpatients, published in PSYCHIATRIC SERVICES in 2010, finding that approximately
21   51% of people with serious mental illness have hypertension. The study is available at
22   https://pubmed.ncbi.nlm.nih.gov/20810587.
23            Defendants have been Aware of the Risk of Plaintiffs’ Health and Safety for
                                              Months.
24
            28. On March 21, 2020, Governor Newsom signed Executive Order N-35-20,
25
     which provided Defendant Clendenin with special authority “to protect the health, safety
26
     and welfare of patients with mental or behavioral health conditions committed to the state
27
     Department of State Hospitals facilities…” because of threat from COVID-19. Under
28
                                                   8
                                    DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 9 of 11 Page ID
                                       #:677



1    this new authority, Defendant Clendenin could “issue directives waiving any provision or
2    requirement of the Welfare and Institutions Code; [or] any provision or requirement of
3    the Penal Code that affects the execution of laws relating to care, custody, and treatment
4    of persons with mental illness committed” to DSH. A true and correct copy of Executive
5    Order N-35-20 is attached as Exhibit O.
6           29. Beginning in April 2020, Plaintiffs’ counsel advised Defendant Clendenin of
7    the elevated risk to Plaintiffs and other patients in the state hospitals from COVID-19 due
8    to the nature of the dense, congregate setting and age and health conditions of many of
9    the patients. Attached as Exhibit P is a true and correct copy of a letter sent to
10   Defendant Clendenin on April 20, 2020, encouraging her to use her authority to expedite
11   discharge for at risk patients.
12          30. Attached as Exhibit Q is a true and correct copy of a letter sent to Defendant
13   Clendenin dated May 20, 2020, in which Plaintiffs’ counsel again advocated for the
14   expedited discharge for at risk patients and provided additional information on the
15   Defendants’ authority to so, both through their traditional powers and through the powers
16   granted Defendant Clendenin through Executive Order N-35-20.
17          31. Defendants publicly recognized the danger to patients in their facilities from
18   COVID-19. On August 19 and 20, 2020, I received carbon copies of letters sent to
19   twelve counties (Alameda, Contra Costa, Los Angeles, Modoc, Monterey, Napa, Orange,
20   San Francisco, Santa Clara, Shasta, Stanislaus, and Tulare) regarding Lanterman-Petris-
21   Short Act patients ready for discharge but still confined in DSH facilities. Those letters
22   are attached as Exhibit R. In the letters, DSH noted that “approximately 25 percent [of
23   its patient population] is over the age of 60 and … that persons diagnosed with mental
24   illnesses have a 20-percent increased risk of morbidity and mortality than the general
25   population.” Further, DSH acknowledged in the letters that “[c]ongregate living facilities
26   such as DSH present increased risk of exposure of COVID-19 to patients who are already
27   at heightened risk of contracting the virus due to these underlying medical conditions or
28
                                                   9
                                       DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 10 of 11 Page ID
                                        #:678



1     age.”
2                     Class Representatives and Limited Financial Resources
3             32.   I have spent a great deal of time interviewing the Plaintiffs named in this
4     action, and have spent many hours reviewing their records and corresponding with each
5     of them. Based on my review, it is my belief that Plaintiffs Longstreet, Hernandez,
6     Gluck, and Waldrop are committed to the vigorous representation of the putative Class in
7     this case.
8             33.   Based on my work with the named Plaintiffs, as well as scores of other
9     residents of DSH-Patton, I am not aware of information that would indicate that these
10    Plaintiffs have interests adverse to those of unnamed class members. I am confident that,
11    as Class Representatives, these Plaintiffs share interests with the Class and will fairly and
12    adequately protect the interests of unnamed Class members in this action.
13            34.   My understanding is that Plaintiffs Longstreet, Hernandez, Gluck, and
14    Waldrop, like most patients in the Department of State Hospitals, have very limited
15    financial resources. By statute, when the personal account of a patient in a DSH facility
16    exceeds $500, the excess may be applied to the cost of the care, support, maintenance,
17    and medical attention of the patient. See Cal. Welf. & Inst. Code § 7281.
18                              The Parties Have Met and Conferred.
19            35.   Plaintiffs counsel met and conferred with Defendants’ counsel on December
20    4, 2020. We discussed the substance of Plaintiffs’ motions for class certification and for
21    expedited relief, in the form of a motion for preliminary injunction or a temporary
22    restraining order. Plaintiffs counsel informed Defendants they would determine the type
23    of expedited relief to seek the following week, based on the status of the current COVID-
24    19 outbreak at DSH-Patton, and intended to file on December 14.
25            36.   On December 10, 2020, I informed Defendants’ counsel that, based on an
26    increase of more than one hundred cases in the past two weeks, including three of the
27    plaintiffs, Plaintiffs intended to file for a temporary restraining order or, in the alternative,
28
                                                     10
                                      DECLARATION OF ANNE HADREAS
     Case 5:20-cv-01559-JGB-SHK Document 30-24 Filed 12/14/20 Page 11 of 11 Page ID
                                        #:679



1     a preliminary injunction.
2           37.   My understanding is that Defendants oppose the application.
3           I declare under penalty of perjury of the laws of the State of California and the
4     United States that the foregoing is true and correct. Executed on the 13 day of December,
5     2020 at Oakland, California.
6
7
8                                                                ANNE HADREAS
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  11
                                     DECLARATION OF ANNE HADREAS
